Citation Nr: 0405377	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-01 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an extension of a temporary total rating 
under 38 C.F.R. § 4.30 based on convalescence beyond October 
31, 1997, following left knee surgery in September 1997; and 
an extension of a temporary total rating based on 
convalescence beyond September 2002, following left knee 
surgery in June 2002.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the New 
Orleans, Louisiana, RO.  In November 1999, the Board denied 
the claims of service connection for a psychiatric disorder, 
and for an extension of a temporary total disability 
evaluation of the left knee meniscectomy residuals beyond 
October 31, 1997.  The veteran appealed that determination to 
the Court of Appeals for Veterans Claims (Court).  

In January 2001, the VA's General Counsel submitted a Motion 
for Remand requesting that the November 1999 Board decision 
be vacated and remanded due to the intervening passage of the 
Veteran's Claims Assistance Act of 2000 (VCAA). The motion 
was unopposed, and the Court granted the motion in a March 
2001 Order.  

In December 2001, the Board remanded the case.  A 
videoconference hearing before the undersigned, sitting in 
Washington, D.C., was held in June 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

After a review of the record, the Board determines that 
additional procedural and evidentiary development is needed.  
Therefore, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A. 

In this regard, four elements are 
required for proper VCAA notice.  
They are (1) what evidence, not 
already of record, is necessary to 
substantiate the claims; (2) what 
evidence is to be provided by the 
veteran; (3) what evidence VA will 
obtain; and, (4) a request that the 
veteran provide any evidence in his 
possession that pertains to the 
claims.  

2.  Ask the veteran to identify the VA 
medical care facilities (not specific 
examiners) where he has received 
treatment for his left knee with the 
approximate dates of the treatment; and 
for a psychiatric disorder, with the 
approximate dates of treatment.  Obtain 
all records the veteran identifies.  

3.  Ask the veteran to complete 
additional VA Forms 21-4142 with the 
complete names and addresses (including 
ZIP codes) of all other private medical 
care providers who treated him for his 
psychiatric disorder.  After securing the 
necessary releases, obtain the records.  

4.  If the veteran does not respond, at 
least obtain VA records for treatment of 
the left knee from September 1997 to 
December 1998 from the Alexandria, 
Louisiana VAMC, and from June 2002 to 
present from the Shreveport, Louisiana 
VAMC.  [If the VA facility will not 
release the records due to privacy act 
concerns obtain a signed authorization 
from the veteran.] 

5.  Schedule the veteran for a VA 
examination by a psychiatrist.  The 
veteran's claims folder must be reviewed 
by the examiner.  The examiner is to 
determine whether the veteran has a 
psychiatric disorder due to his service-
connected disabilities. 

6.  In order to comply with the Board's 
remand of December 2001, refer the claims 
folder to a VA specialist in orthopedic 
surgery for an opinion as to when the 
veteran completed his convalescence from 
left knee surgery in September 1997 and 
when he could return to work.  Also, the 
specialist is asked for an opinion as to 
when the veteran completed convalescence 
after left knee surgery in June 2002. 

7.  After the above development has been 
completed, adjudicate the claims.  In any 
benefit sought remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case.  Then 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



